DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 08/24/2022 is acknowledged.  The traversal is found persuasive and the Election/Restriction requirement is withdrawn.  A detailed examination of claims 1-20 is presented below.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, ln. 3 contains typographical errors, i.e., “the” has been repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends on claim 7, recites the limitations “determining that a number of successfully decoded data frames of the plurality of data frames plus a number of successfully decoded redundancy frames of the plurality of redundancy frames is less than a predetermined value before the transmitting the request to the transmitting device to send redundancy frames.”  Here, the step of transmitting corresponds to the transmitting step recited in claim 7, wherein, prior to transmitting, a number of successfully decoded redundancy frames of the plurality of redundancy frames is determined.  However, claim 7 recites “transmitting a request to the transmitting device to send redundancy frames associated with the plurality of data frames” prior to the decoding of redundancy frames.  In other words, it is unclear to Examiner how decoding success of redundancy frames could occur prior to reception of redundancy frames triggered by the transmitted request for redundancy frames.  Examiner believes an additional step of receiving first set of redundancy frames prior to the determining step outlined in claim 9 would be sufficient to overcome the 112(b) rejection stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (WO 2020/224765; “Basson”) in view of Kim et al. (US 2016/0365952; “Kim”).
Regarding claim 1, Basson teaches a method of wirelessly transmitting information performed by a transmitting device, the method comprising: 
computing a plurality of redundancy frames based on a plurality of data frames, wherein the plurality of data frames comprise data bits [Basson p. 12, ll. 25-34, Fig. 9: Figure 9 shows generation of a bit sequence for retransmission of MPDU #2 and MPDU #3 (i.e. plurality of redundancy frames), wherein the bits are interleaved within the codeword in a manner different than the first transmission (i.e. sequence is based on first transmission of MPDU analogous to plurality of data frames) wherein the coded bits correspond to the 2nd transmission and potentially any other retransmission; see also Fig. 8 and 10 showing variations of the bit sequence generation for retransmitted MPDU]; 
transmitting the plurality of data frames to a receiving device [Basson p. 12, ll. 28-31: a 2nd transmission (i.e. retransmission) occurs following a 1st transmission (here, a 1st transmission is analogous to the transmission of a plurality of data frames; Fig. 9 shows a first transmission, first retransmission and second retransmission)]; 
receiving an acknowledgement, from the receiving device [Basson p. 9., ll. 20-27: MPDU to be retransmitted is based on information in a received block ACK frame, wherein the block ACK frame indicated correctly decoded frames from a previous transmission (here, an indication of correctly decoded frames would implicitly indicate incorrectly/failed decoding of frames)]; and 
transmitting a set of the plurality of redundancy frames to the receiving device in response to receiving the acknowledgement [Basson p. 9, ll. 21-27, Fig. 3: transmitting, by the communication interface, the bit sequence to the communication receiver for retransmission of MPDU occurs subsequent to the determination of bit sequence based on reception of a block ACK for a previous transmission], 
wherein the transmitting device and the receiving device communicate in accordance with a version of the IEEE 802.11 standard [Basson p. 15, ll. 1-2: the communication transmitter and the communication receiver are particularly capable to communicate within the framework of the IEEE 802.11 communication standard].
However, Basson does not explicitly disclose receiving an acknowledgement, that one or more of the plurality of data frames are missing at the receiving device.
However, in a similar field of endeavor, Kim teaches receiving an acknowledgement, that one or more of the plurality of data frames are missing at the receiving device [Kim ¶ 0045: When all of the MPDUs of the data frame are processed (indicated as EoP or “end of packet”), the wireless device can send a block acknowledgement (B-ACK) for the data frame, where correctly decoded MPDUs are acknowledged (ACKed) and incorrectly decoded MPDUs are negative acknowledged (NACKed) (i.e. missing/undecodable frames indicated with NACK)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with the method of using a block ACK to explicitly indicate successfully and unsuccessfully decoded MPDU as taught by Kim.  The motivation to combine these references would be to improve throughput in a wireless communication system [Kim ¶ 0046].
Regarding claim 5, Basson in view of Kim teaches the method as described in Claim 1, however, Basson does not explicitly disclose wherein the plurality of redundancy frames are operable to provide information to the receiving device to reconstruct missing data frames of the plurality of data frames.
However, in a similar field of endeavor, Kim teaches wherein the plurality of redundancy frames are operable to provide information to the receiving device to reconstruct missing data frames of the plurality of data frames [Kim ¶ 0006: a receiver of the STA combines the retransmitted MPDU with previously transmitted MPDUs (including previous retransmissions if applicable) using a log-likelihood-ratio (LLR) combining technique, after checking the H-ARQ header to determine whether the MPDUs are retransmitted; ¶ 0047, Fig. 10: for each retransmitted MPDU, the wireless device performs a bit-level combining of a soft-decision MPDU determined for the retransmitted MPDU with previous transmissions of the MPDU to form a soft-decision combined MPDU, decodes the soft-decision combined MPDU into a decoded hard-decision MPDU, and outputs (e.g., provides to a MAC layer processing module by the PHY layer processing module) the decoded hard-decision MPDU when a data frame check sequence (FCSd) for the decoded hard-decision MPDU passes (i.e. information in the retransmitted MPDU is used to reconstruct missing data)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, Basson in view of Kim teaches the method as described in Claim 1, however, Basson does not explicitly disclose wherein each redundancy frame of the plurality of redundancy frames comprises a header that comprises: an indication that each redundancy frame is a redundancy frame; and a sequence number to identify a group of data frames to which each redundancy frame pertains.
However, in a similar field of endeavor, Kim teaches wherein each redundancy frame of the plurality of redundancy frames comprises a header that comprises: an indication that each redundancy frame is a redundancy frame; and a sequence number to identify a group of data frames to which each redundancy frame pertains [Kim ¶ 0038: FIG. 4 illustrates a format for a H-ARQ header which includes an initial sequence number of two bytes, and a sequence number offset of 8 bytes (64 bits), which provides sequence number information for up to 64 MPDUs that can be aggregated in a single aggregated MPDU data frame, and a length vector, which includes a retransmission indication].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with the method of indicating data is a retransmission and sequence numbers of the transmitted MPDU as taught by Kim.  The motivation to combine these references would be to identify retransmitted packets without decoding an entire packet payload thereby improving system performance [Kim ¶ 0005].
Regarding claim 7, Basson teaches a method of decoding information of a wireless transmission performed by a receiving device, the method comprising: 
receiving data frames of a plurality of data frames comprising data bits from a transmitting device [Basson p. 12, ll. 28-31: a 2nd transmission (i.e. retransmission) occurs following a 1st transmission (here, a 1st transmission is analogous to the transmission of a plurality of data frames; Fig. 9 shows a first transmission, first retransmission and second retransmission); p. 9, ll. 10-13: a processor 203 configured to determine a plurality of LLRs associated with the plurality of information bits, and to combine the determined plurality of LLRs with a previously determined plurality of LLRs associated with the previously received MPDU (here, previously determined LLRs are based on previously received MPDU information bits)]; 
transmitting a request to the transmitting device to send redundancy frames associated with the plurality of data frames [Basson p. 9, ll. 35-37: transmitting 401, by the communication interface, a Block ACK frame to the communication transmitter, the Block ACK frame indicating previously correctly decoded MPDUs at the communication receiver; p. 11, ll. 6-13: for determining the MPDU to be retransmitted, a single Block ACK frame may be used which comprises a list of MPDUs, e.g. up to 256, indicating for each of the MPDUs within an A- MPDU, which ones were decoded correctly, therefore, the MPDU to be retransmitted may therefore be determined by the communication transmitter in an implicit manner]; 
receiving the redundancy frames from the transmitting device [Basson p. 9, ll. 21-27, Fig. 3: transmitting, by the communication interface (and received by receiving device), the bit sequence to the communication receiver for retransmission of MPDU occurs subsequent to the determination of bit sequence based on reception of a block ACK for a previous transmission]; and 
wherein the transmitting device and the receiving device communicate in accordance with a version of the IEEE 802.11 standard [Basson p. 15, ll. 1-2: the communication transmitter and the communication receiver are particularly capable to communicate within the framework of the IEEE 802.11 communication standard].
However, Basson does not explicitly disclose examining the data frames to determine failed data frames of the plurality of data frames; and decoding failed data frames using the data frames of the plurality of data frames and the redundancy frames.
However, in a similar field of endeavor, Kim teaches examining the data frames to determine failed data frames of the plurality of data frames [Kim ¶ 0045, Fig. 8: When all of the MPDUs of the data frame are processed (indicated as EoP or “end of packet”), the wireless device can send a block acknowledgement (B-ACK) for the data frame, where correctly decoded MPDUs are acknowledged (ACKed) and incorrectly decoded MPDUs are negative acknowledged (NACKed)]; 
decoding failed data frames using the data frames of the plurality of data frames and the redundancy frames [Kim ¶ 0045: When the MPDU is a retransmission, the wireless device can combine soft-decision information for the MPDU with previously stored soft-decision information for the corresponding MPDU, wherein the soft-decision MPDU (from either the first transmission or the combined version from multiple transmissions) can be hard decoded into a hard-decision MPDU and a data frame check sequence (FCSd) can be checked to verify the correctness of the hard-decision MPDU].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with the method of combining soft-decision MPDU from a first transmission and retransmission to decode a hard-decision MPDU as taught by Kim.  The motivation to combine these references would be to improve throughput in a wireless communication system [Kim ¶ 0046].
Regarding claim 8, Basson in view of Kim teaches the method of Claim 7, however, Basson does not explicitly disclose wherein each redundancy frame of the redundancy frames comprises a respective header that comprises: an indication that each redundancy frame is a redundancy frame; and a sequence number to identify a group of data frames to which each redundancy frame pertains.
However, in a similar field of endeavor, Kim teaches wherein each redundancy frame of the redundancy frames comprises a respective header that comprises: an indication that each redundancy frame is a redundancy frame; and a sequence number to identify a group of data frames to which each redundancy frame pertains [Kim ¶ 0038: FIG. 4 illustrates a format for a H-ARQ header which includes an initial sequence number of two bytes, and a sequence number offset of 8 bytes (64 bits), which provides sequence number information for up to 64 MPDUs that can be aggregated in a single aggregated MPDU data frame, and a length vector, which includes a retransmission indication].
The motivation to combine these references is illustrated in the rejection of claim 7 above.

Claim(s)  2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson in view of Kim in view of Lin et al. (US 2015/0049677; “Lin”).
Regarding claim 2, Basson in view of Kim teaches the method as described in Claim 1, however, does not explicitly disclose further comprising: subsequent to the transmitting a set of the plurality of redundancy frames, receiving another acknowledgement, from the receiving device, that one or more of the plurality of data frames are missing at the receiving device; and transmitting another set of the plurality of redundancy frames to the receiving device in response to receiving the another acknowledgement, wherein the set and the another set comprise different redundancy frames of the plurality of redundancy frames.
However, in a similar field of endeavor, Lin teaches subsequent to the transmitting a set of the plurality of redundancy frames [Lin ¶ 0043: In the event that imperfect channel conditions prevent the receiver from receiving sufficient packets to decode the current generation, the receiver informs the sender of the number of additional coded packets required to decode the generation via the modified B-ACK and ¶ 0045: packets are re-transmitted according to received block ACK (the preceding teaches transmission of a first set of redundant packets)], receiving another acknowledgement, from the receiving device, that one or more of the plurality of data frames are missing at the receiving device [Lin ¶ 0046: If sufficient amount of packets are not received (i.e. in the retransmitted packets), the receiver informs the sender of the number of additional packets required by means of the modified B-ACK message]; and 
transmitting another set of the plurality of redundancy frames to the receiving device in response to receiving the another acknowledgement, wherein the set and the another set comprise different redundancy frames of the plurality of redundancy frames [Lin ¶¶ 0044-0045: after sender receives block ACK (see Fig. 3 showing an iterative process, wherein block ACK may be sent in response to initial transmission or subsequent retransmission) an A-MPDU is formed containing both native packets and mixed coded packets; ¶ 0050: using MGC (Mixed Generation Coding) to generate k mixed native packets and N-k mixed coded packets from a plurality of retransmitted packets, and a plurality of new packets (while Lin does not explicitly disclose the second set of retransmissions containing different sets of redundancy frames it would be obvious to one of ordinary skill in the art that an iterative process for packet retransmission would implicitly retransmit only that data which is necessary for reported decoding error, i.e., block ACK indication, therefore, subsequent retransmissions may contain different redundancy frames than a first retransmission based on whether portions of the initially retransmitted data are decoded successfully)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with an iterative process for retransmitting data that was not successfully decoded at a receiver, wherein iterations occur until the transmission has been successfully decoded as taught by Lin.  The motivation to combine these references would be to provide a HARQ process that accommodates aggregated MPDU transmission thereby mitigating packet error rate [Lin ¶¶ 0003 & 0005].
Regarding claim 11, Basson in view of Kim teaches the method of Claim 7, however, Basson does not explicitly disclose further comprising: decoding failed data frames using the received data frames of the plurality of data frames and the received redundancy frames of the plurality of redundancy frames.
However, in a similar field of endeavor, Kim teaches decoding failed data frames using the received data frames of the plurality of data frames and the received redundancy frames of the plurality of redundancy frames [Kim ¶ 0045: When the MPDU is a retransmission, the wireless device can combine soft-decision information for the MPDU with previously stored soft-decision information for the corresponding MPDU, wherein the soft-decision MPDU (from either the first transmission or the combined version from multiple transmissions) can be hard decoded into a hard-decision MPDU and a data frame check sequence (FCSd) can be checked to verify the correctness of the hard-decision MPDU].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
However, Basson in view of Kim does not explicitly disclose determining failed data frames of the plurality of data frames; transmitting a request for additional redundancy frames; and receiving the additional redundancy frames from the transmitter.
However, in a similar field of endeavor, Lin teaches determining failed data frames of the plurality of data frames; transmitting a request for additional redundancy frames; and receiving the additional redundancy frames from the transmitter [Lin ¶ 0043: In the event that imperfect channel conditions prevent the receiver from receiving sufficient packets to decode the current generation (i.e. a determination is made that data frames failed), the receiver informs the sender of the number of additional coded packets required to decode the generation via the modified B-ACK and ¶ 0045: packets are re-transmitted according to received block ACK (as shown in Fig. 3 the mechanism of receiving transmissions and requesting redundant frames via a block ack is performed iteratively)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with an iterative process for retransmitting data that was not successfully decoded at a receiver, wherein iterations occur until the transmission has been successfully decoded as taught by Lin.  The motivation to combine these references would be to provide a HARQ process that accommodates aggregated MPDU transmission thereby mitigating packet error rate [Lin ¶¶ 0003 & 0005].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson in view of Kim in view of Lin in view of Abraham et al. (US 2016/0127020; “Abraham”).
Regarding claim 3, Basson in view of Kim in view of Lin teaches the method as described in Claim 2, however, does not explicitly disclose further comprising storing the plurality of redundancy frames in a buffer memory of the transmitting device.
However, in a similar field of endeavor, Abraham teaches storing the plurality of redundancy frames in a buffer memory of the transmitting device [Abraham ¶ 0095: If the first device determines the message transmitted in block 805 is not acknowledged, the message transmitted in block 805, or data defining the message, may be maintained on a retransmission queue, so that it can be retransmitted if needed].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with a system that stores data that may need to be retransmitted in a retransmission buffer as taught by Abraham.  The motivation to do so would be to improve performance, e.g., throughput and signal overhead, in a system employing aggregated transmissions [Abraham ¶ 0007].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson in view of Kim in view of Wang et al. (US 2017/0230149; “Wang”).
Regarding claim 4, Basson in view of Kim teaches the method as described in Claim 1, however, does not explicitly disclose wherein, before the receiving the acknowledgement, opportunistically transmitting redundancy frames of the plurality of redundancy frames to the receiving device.
However, in a similar field of endeavor, Wang teaches wherein, before the receiving the acknowledgement, opportunistically transmitting redundancy frames of the plurality of redundancy frames to the receiving device [Wang ¶ 0143:  transmitting STA may maintain a HARQ_Timeout counter for the HARQ process, wherein the transmitting STA may retransmit the last version of the packet associated with the HARQ process to the receiving STA if no ACK or NACK has been received from the receiving STA when the HARQ_Timeout counter expires, or when a scheduled ACK/NACK feedback was not received (i.e. redundancy data is sent prior to receiving an ACK/NAK feedback)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with the method of transmitting redundancy packets when an acknowledgement has not been received in a period of time as taught by Wang.  The motivation to do so would be to provide a fault recovery mechanism when performing HARQ [Wang ¶ 0005].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson in view of Kim in view of Zhong (US 2008/0301517;  “Zhong”).
Regarding claim 10, Basson in view of Kim teaches the method of Claim 7, however, does not explicitly disclose wherein the examining the data frames to determine failed data frames of the plurality of data frames is performed using a decoder operable for decoding low density parity-check (LDPC) codes and employing soft decision input and hard decision output.
However, in a similar field of endeavor, Zhong teaches wherein the examining the data frames to determine failed data frames of the plurality of data frames is performed using a decoder operable for decoding low density parity-check (LDPC) codes and employing soft decision input and hard decision output [Zhong ¶ 0019, Fig. 2: codeword receiver 210 receives a codeword that is passed to LDPC decoder as a soft output 215 n-bits in length (i.e. would be a soft-input to the LDPC encoder); ¶ 0020: Decoded output 225, from LDPC 220, is a hard output n-bits in length, and input into processor 230 which determines whether any errors remain in decoded output 225 after LDPC decoding (i.e. failed data frames are determined based on the LDPC hard-output)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for retransmitting a sequence of bits associated with a retransmission of data frames based on block ACK feedback as taught by Basson with the method of performing an error correction via post processing based on an LDPC with soft input and hard output as taught by Zhong.  The motivation to do so would be to reduce the bandwidth required when performing LDPC [Zhong ¶ 0022].

Claim(s) 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Niu et al. (US 2009/0086638; “Niu”).
Regarding claim 12, Basson teaches an apparatus within a receiving device for decoding information of a wireless transmission from a transmitting device, the apparatus comprising: 
a controller coupled to a buffer memory and operable to receive log-likelihood ratios (LLRs) of received data frames [Kim ¶ 0045: When the MPDU is an initial (first) transmission, the wireless device can flush a memory for a corresponding MPDU sequence and store soft-decision information for the received MPDU in the memory; ¶ 0043: soft-decision may be LLRs of the received packet, wherein when MPDU decoded incorrectly at the PHY layer, the LLR can be stored in a memory (e.g., a log-likelihood ratio LLR buffer) to combine with subsequent LLRs derived from retransmissions of the same MPDU] and LLRs of received redundancy frames and to store LLRs in the buffer memory [Kim ¶ 0045: when the MPDU is a retransmission, the wireless device can combine soft-decision information (see ¶ 0043: soft-decision information is LLRs for received packets) for the MPDU with previously stored soft-decision information for the corresponding MPDU, wherein the combined soft-decision MPDU can be stored in the memory to combine with future retransmissions if required]; 
an 802.11 decoder operable to decode codewords of the received data frames and pass decoded bits of the codewords to an 802.11 MAC interface [Kim ¶ 0045: When the FCSd passes, which can indicate that the hard-decision MPDU decodes correctly, the hard-decision MPDU can be provided by the PHY layer processing module (i.e. from the decoder) to a MAC layer processing module for further processing by the wireless device; see also ¶ 0033: the system contemplated by the disclosure utilized one of the 802.11 frameworks (while Kim does not explicitly teach a 802.11 decoder and 802.11 MAC interface, it would have been obvious to a person having ordinary skill in the art that a decoder and MAC interface within a device operating according to 802.11 would implicitly be a 802.11 decoder and 802.11 MAC interface, respectively)], wherein the 802.11 decoder is coupled to the controller [Kim ¶ 0061, Fig. 12: decoding module 1218 coupled to processor 1212]; 
an 802.11 MAC interface coupled to the controller and the 802.11 decoder [Kim ¶ 0045: hard-decision MPDU can be provided by the PHY layer processing module (i.e. from the decoder) to a MAC layer processing module (i.e. the MAC module is coupled to decoder)], 
a redundancy decoder coupled to the controller [Kim ¶ 0061, Fig. 12: decoding module 1218 coupled to processor 1212] and the 802.11 MAC interface [Kim ¶ 0045: hard-decision MPDU can be provided by the PHY layer processing module (i.e. from the decoder) to a MAC layer processing module (i.e. the MAC module is coupled to decoder)] and operable to receive instructions from the controller to decode bits of the failed data frames using LLRs stored in the buffer memory [Kim ¶ 0045: Kim ¶ 0045: when the MPDU is a retransmission, the wireless device can combine soft-decision information (see ¶ 0043: soft-decision information is LLRs for received packets) for the MPDU with previously stored soft-decision information (LLRs) for the corresponding MPDU, wherein the combined soft-decision MPDU can be stored in the memory to combine with future retransmissions if required; ¶ 0043: the LLR can be stored in a memory (e.g., a log-likelihood ratio LLR buffer) to combine with subsequent LLRs derived from retransmissions of the same MPDU].
However, Kim does not explicitly disclose wherein the MAC interface is operable to provide an indication to the controller identifying failed data frames of the received data frames.
However, in a similar field of endeavor, Niu teaches wherein the MAC interface is operable to provide an indication to the controller identifying failed data frames of the received data frames [Niu ¶ 0029, Fig. 4: the ACK generator 206, of MAC layer, generates a blockACK that identifies the erroneous fragments (e.g., at least one codeword of a fragment is erroneous), and the ACK is transmitted to transmitter 102; Fig. 4 also shows transmission path between transmitter and receiver through PHY layer interface, therefore, the indication would implicitly be provided from MAC layer to PHY layer (see ¶ 0037: implemented by processor/controller)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing error correction in a IEEE 802.11 system by utilizing LLRs or initial transmissions and subsequent redundancy transmissions as taught by Kim with the method of performing a MAC layer HARQ processes to provide further transmission error correction in a system that used LLR soft-combining of original and redundancy frames as taught by Niu.  The motivation to do so would be to reduce computation complexity while achieving better error detection [Niu ¶ 0017].
Regarding claim 14, Kim in view of Niu teaches the apparatus of Claim 12, wherein the 802.11 decoder and the redundancy decoder reside at the physical layer of the receiving device [Kim ¶ 0061, Fig. 12: decoding module 1218 coupled to processor 1212; ¶ 0045: hard-decision MPDU can be provided by the PHY layer processing module (i.e. from the decoder residing in PHY layer. Furthermore, decoder 1218 is responsible for decoding both initial transmission and redundancy transmission, therefore, decoder 1218 is analogous to both the decoder and redundancy decoder)].
Regarding claim 16, Kim in view of Niu teaches the apparatus of Claim 12, wherein the receiving device communicates with a transmitting device in accordance with a version of the IEEE 802.11 standard [Kim ¶ 0033: the system contemplated by the disclosure utilized one of the 802.11 frameworks].


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Niu in view of Lin.
Regarding claim 13, Kim in view of Niu teaches the apparatus of Claim 12, wherein the redundancy decoder is operable to decode bits of the failed data frames using LLRs stored in the buffer memory in combination with LLRs of last received redundancy frames [Kim ¶ 0045: Kim ¶ 0045: when the MPDU is a retransmission, the wireless device can combine soft-decision information (see ¶ 0043: soft-decision information is LLRs for received packets) for the MPDU with previously stored soft-decision information (LLRs) for the corresponding MPDU, wherein the combined soft-decision MPDU can be stored in the memory to combine with future retransmissions if required; ¶ 0043: the LLR can be stored in a memory (e.g., a log-likelihood ratio LLR buffer) to combine with subsequent LLRs derived from retransmissions of the same MPDU (i.e. LLRs of a preceding (re)transmission may be combined with subsequent retransmission)].
However, Kim in view of Niu does not explicitly disclose wherein the receiving device is operable to request additional redundancy frames based on the indication identifying failed data frames of the received data frames.
However, in a similar field of endeavor, Lin teaches wherein the receiving device is operable to request additional redundancy frames based on the indication identifying failed data frames of the received data frames [Lin ¶ 0046: If sufficient amount of packets are not received (i.e. in the retransmitted packets), the receiver informs the sender of the number of additional packets required by means of the modified B-ACK message (see also Fig. 3 showing an iterative process, wherein block ACK may be sent in response to initial transmission or subsequent retransmission)]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing error correction in a IEEE 802.11 system by utilizing LLRs or initial transmissions and subsequent redundancy transmissions as taught by Kim with an iterative process for retransmitting data that was not successfully decoded at a receiver, wherein iterations occur until the transmission has been successfully decoded as taught by Lin.  The motivation to combine these references would be to provide a HARQ process that accommodates aggregated MPDU transmission thereby mitigating packet error rate [Lin ¶¶ 0003 & 0005].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Niu in view of Xu et al. (US 2020/0366409; “Xu”).
Regarding claim 17, Kim in view of Niu teaches the apparatus of Claim 12, however, does not explicitly disclose further comprising: a demodulator coupled to the controller and the 802.11 decoder, wherein the demodulator is operable to pass the LLRs of received frames to the controller and to pass a demodulated signal to the 802.11 decoder for decoding the received data frames.
However, in a similar field of endeavor, Xu teaches a demodulator coupled to the controller and the 802.11 decoder, wherein the demodulator is operable to pass the LLRs of received frames to the controller and to pass a demodulated signal to the 802.11 decoder for decoding the received data frames [Xu ¶ 0118: demodulator 310 may receive the signal 305 including the codeword and input the demodulated signal 315 into decoder 320 for decoding of the codeword and demodulated signal may be, for example, a sequence of logarithmic-likelihood ratio (LLR) value (here, the LLRs of the received signals are passed as a demodulated signal to decoder)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing error correction in an IEEE 802.11 system by utilizing LLRs or initial transmissions and subsequent redundancy transmissions as taught by Kim with the method of determining LLRs of a received signal using a demodulator as taught by Xu.  The motivation to do so would be to reduce latency or block error rate in a communication system [Xu ¶ 0004].

Allowable Subject Matter
Claims 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474